Citation Nr: 1734663	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO. 13-02 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for degenerative disc disease of the cervical spine, with radiculopathy and paraesthesias.

2. Entitlement to service connection for an acquired psychiatric disorder, to include depression, to include as secondary to a service-connected condition. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

E. Duthely, Associate Counsel


INTRODUCTION

The Veteran served on active from April 1975 to July 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2007 and December 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

As a clarification, the RO has analyzed this appeal as involving applications to reopen previously-denied claims. However, since the December 2007 and December 2008 denials of the individual claims, the Veteran has maintained  active correspondence with the RO towards readjudication and essentially has expressed continued disagreement with the denial of benefits. Viewed in a light most favorable to the Veteran, these matters are original claims. This finding relieves the Veteran of having to submit "new and material" evidence to reopen the claims. See Bernard v. Brown, 4 Vet. App. 384 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced). 

In April 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge seated at the RO. During the hearing, the undersigned engaged in a colloquy with the Veteran toward substantiation of the claim. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A transcript of the Board hearing is included in the electronic claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded VA examinations in January 2007 to assist in determining the nature and etiology of his spine disorder and acquired psychiatric disorder. However, the VA examiner did not opine as the etiology of his disorder, nor did the examiner state that he could not opine as to the etiology of the Veteran's disorders without resorting to mere speculation. 

In addition, the Veteran contends that VA treatment records critical to his claim have not been associated with his claims file. The Veteran also stated that he is in receipt of Social Security benefits, but the Veteran's Social Security Administration (SSA) records have not been associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1. Contact the appropriate U.S. Government records depository, and obtain any outstanding VA medical records, to include treatment records at the Mather VA medical center, and associate them with the claims file.

2. Request and obtain the Veteran's SSA disability file including supporting medical records. If the search for such records has negative results, the AOJ should notify the Veteran and place a statement to that effect in the record. 

3. Request that the Veteran identify and secure any relevant private medical records that are not in the claims file. Attempt to obtain any records identified by the Veteran and associate these records with the claims file.

4. After completing the directives above, RETURN THE FILE TO THE JANUARY 2007 VA EXAMINER and request that he again review the file and provide an addendum concerning the Veteran's degenerative disc disease of the cervical spine.

Based upon a review of the relevant evidence, the January 2007 physical examination, and sound medical principles, the VA examiner should provide an opinion as to whether the Veteran's degenerative disc disease of the cervical spine is etiologically related to his active service.

The examiner should discuss what significance may be attached to the lay contentions and service treatment records, as well as provide a rationale for any opinion or conclusion expressed. If the VA examiner is unable to provide the requested opinions with what is considered to be a generally accepted degree of medical certainty, i.e., without resorting to speculation, the reasons must be so stated. The VA examiner should, in such case, explain why it would be speculative to respond.

In rendering the above opinions, the examiner must review and discuss the record. IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the VA examiner's attention is drawn to the following:

*The July 1975 service treatment record noting the Veteran complained of back pain after a football injury and the examiner's impression was a back strain;

*The May 1976 service treatment record where the Veteran experienced headaches following a motor vehicle accident and x-rays of the skull and neck were normal; 

*The May 1977 separation examination where the Veteran reported no recurrent back pain and the examiner noted a normal spine;

*The August 2006 private treatment record where the Veteran was diagnosed with central cord syndrome following a motor vehicle accident;

*The October 2006 VA treatment record where the Veteran contends his arm and neck pain began in the 1970's;

*The December 2006 VA treatment record diagnosing the Veteran with incomplete spinal cord injury with central cord syndrome due to his motor vehicle accident;

*The January 2007 VA treatment record noting the Veteran complained of fairly constant pain in his neck, shoulders, and arms, stemming from a motor vehicle accident in July 2006;

*The March 2007 VA treatment record where the Veteran contends his pain began in a fox hole during service after a fall;

*The May 2007 correspondence from the Veteran where he states his August 2006 motor vehicle accident caused his current disorders;

*The April 2017 hearing testimony where the Veteran stated he was paralyzed from the neck down after a motor vehicle accident in service. 

5. Request that the January 2007 VA examiner again review the file and provide an addendum opinion concerning the Veteran's acquired psychiatric disorder.

Based upon a review of the relevant evidence, the January 2007 physical examination, and sound medical principles, the VA examiner should provide an opinion as to whether the acquired psychiatric disorder is etiologically related to his active service.

The examiner should discuss what significance may be attached to the lay contentions and service treatment records, as well as provide a rationale for any opinion or conclusion expressed. If the VA examiner is unable to provide the requested opinions with what is considered to be a generally accepted degree of medical certainty, i.e., without resorting to speculation, the reasons must be so stated. The VA examiner should, in such case, explain why it would be speculative to respond.

In rendering the above opinions, the examiner must review and discuss the record. IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the VA examiner's attention is drawn to the following:

*The May 1976 service treatment record noting the Veteran experienced headaches following a motor vehicle accident;

*The May 1977 separation examination where the Veteran reported depression, excessive worry, and nervous trouble;

*The May 1977 report of mental status evaluation, where the examiner opined that the Veteran had no significant mental illness; 

*The January 2007 VA treatment record noting the Veteran attributed his insomnia and depression to fairly constant pain in his neck, shoulders, and arms, stemming from a motor vehicle accident in July 2006;

*The December 2007 VA treatment record diagnosing the Veteran with several disorders, including Major Depressive Disorder;

*The July 2008 VA treatment record where the Veteran reported his mental health issues began in service, after the death of his grandmother;

*The April 2017 hearing testimony where the Veteran contends he was diagnosed with depression in service, and prescribed medication to treat his disorder;

*The June 2017 VA medical opinion stating that patients' depression can be exacerbated by abdominal pain and gastroesophageal reflux disorder.

6. After completion of the above and any other appropriate development deemed necessary, readjudicate the issues on appeal on the basis of the additional evidence. If the determinations remain adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




